DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
	Applicant’s arguments with respect to Claims 1, 3 and 6-7 as amended have been considered but are not persuasive or are moot because of new grounds of rejection and/or the arguments do not apply to the way the references are being used in the current rejection.
	Applicant has canceled Claims 4 and 5 and incorporated these limitations into Claim 1.  Claims 22-24 stand withdrawn.
	Applicant argues:
	Ederer (US 2015/0290881) discloses a separate printhead cleaning station for cleaning using  a rotating roller sponge and a separate and distinct coater cleaning station for removing particulate debris using a rotating brush. Claim 1 as amended requires the coating device cleaning device to comprise a cleaning station configured to clean the wiping member and infiltrate it with liquid cleaning agent when the wiping member is positioned in its wiping member cleaning position, and wherein the cleaning station comprises a cleaning bath of liquid cleaning agent.  As Ederer does not disclose, teach or suggest these feature, Applicant submits Ederer cannot anticipate or render obvious Claim 1 (Applicant Remarks/Arguments 02/11/2022 p. 10).
	Examiner answers:
	As necessitated by this amendment, examiner has applied the references to Claim 1 such that it is under new grounds of rejection under 35 U.S.C. § 103.

	1) Applicant argues:
	Ederer is directed to a 3D printer with a printhead selectively placing liquid binder onto a powdered build area and a coater that deposits particulate material onto the build area. Ederer describes separate cleaning stations for each of these. There is no indication of a bath or even a transfer of cleaning solution to the print head and there is no recognition that the coater may need more than conventional cleaning to remove hard deposits and it simply indicates the use of a rotating brush. Ederer does not disclose a wiping member for wiping the output region made from an absorbent material configured to absorb a liquid cleaning agent in itself. Additionally, Ederer does not disclose the new limitations to the claim (Applicant Remarks/Arguments 02/11/2022 pp. 11-12).
	Examiner answers:
Ederer further discloses that the coating device cleaning device comprises a wiping member for wiping the output region (Fig. 2 paragraphs [0022] [00053] which can be in the embodiment of a brush – see paragraph [0054]) and, moreover, Ederer does use, in its separate printhead cleaning station, a rotating sponge roller to clean the bottom of the print head. Therefore, the examiner maintains that it would have been obvious, to one with ordinary skill in the art before the effective filing date of the invention, to have substituted the known element of a brush that cleans the bottom of the coater, with the known element of a sponge. See explanation in the rejection below.
	
	2) Applicant argues:
	Fernando (US 2016/0031221) is clearly directed to print heads and print head wipers not coater devices used to dispense particulate construction material and in order to clean the print head Fernando uses wipers mad of an elastic material driven across the printhead to remove the droplets and then the wipers are cleaned with a cleaning solution. Ederer uses a print head cleaning station using a rotating sponge roller and a coater cleaning station using a brush while Fernando discloses a print head cleaning assembly using rubber type wiping members.
	The Office combines Ederer and Fernando  resulting in the modification of the print head cleaning station of Ederer with the print head cleaning station of Fernando. However, the position in the Office action is that one of ordinary skill would modify the coater cleaner of Ederer, not the print head cleaner of Ederer, to include the print head cleaning features of Fernando.  Assuming that this combination was proper, a liquid absorbing material is required. The examiner, in order to get the absorbing member, then ignores the Fernando rubber wipers and selectively picks the sponge roller from Ederer. 
	In essence to support the rejection, the coater cleaning station of Ederer would be modified by the print head cleaning station of Fernando which is then modified yet again to include the print head cleaner rotating sponge of Ederer to get to Applicant's claimed invention.
	The only way to get to this type of position is using Applicant's specification as a template and guide. The "[d]eterrnination of obviousness cannot be based on the hindsight combination of components selectively culled from the prior art to fit the parameters of the patented invention." AID Corp. v. Lyda!l, Inc., 159 F.3d 534,546 (Fed Cir. 1998).
	 Applicant submits the Examiner has not established a prima facie case of obviousness and has used impermissible hindsight to arrive at the claimed invention. 	Applicant submits claims 1-3 and 8-20 are not obvious over the combination of Ederer in view of Fernando (Applicant Remarks/Arguments 02/11/2022 pp. 12-14).
	Examiner answers:
	Examiner provides new grounds of rejection necessitated by the amendment to Claim 1. 	3) Applicant argues:
	Like Ederer and Fernando, Rhoads (US 2002/0171705) fails to disclose a coating device cleaning station with comprising a wiping member for wiping the output region where the wiping member is made from an absorbent material which is configured to absorb a liquid cleaning agent in itself. Therefore, the combination of Ederer, Fernando and Rhoads still fail to provide the above element (Applicant Remarks/Arguments 02/11/2022 pp. 17-18).
	Examiner answers:
	Rhoads as prior art is maintained for its purpose of disclosing a wiping member transmission device to transport a cleaning agent from the cleaning bath to the wiping member in order to clean it. The disposition of the combination of Ederer and Fernando is maintained by the examiner to meet the limitations of Claims 1-3 and 8-21 and thus Rhoads is maintained for meeting the limitations of Claims 6-7.

Claim Objections
	Claims 4 and 5 are objected to because of the following informalities:
	From 37 C.F.R. 1.121 (c) (4) (i). See also MPEP § 714: When claim text shall not be presented; canceling a claim.
	(i) No claim text shall be presented for any claim in the claim listing with the status of "canceled" or "not entered."
	Appropriate correction is required.

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 8-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ederer (US 2015/0290881) in view of Fernando (US 2016/0031221).

Regarding Claims 1 and 2, Ederer teaches a 3D printer having a coating device (Fig. 1 abstract printhead – 2  coater – 1) and a coating device cleaning device Fig. 2 paragraph [0023] coater cleaning – 3) wherein the coating device comprises a container (funnel) defining an inner cavity for receiving particulate construction material and output region(paragraphs [0032] [0033] ejection gap) outputting the particulate construction material (Fig. 3 paragraphs [0032] central supply of particulate material – 6) and is movable into a cleaning position in which it is arranged above the coating device cleaning device (Fig. 2, coater cleaner – 3, paragraph [0051] [0053]) and further teaches that the coating device cleaning device comprises a wiping member for wiping the output region (Fig. 2 paragraphs [0022] [00053] which can be in the embodiment of a brush – see paragraph [0054]), however, while Ederer discloses the use of a sponge roller for cleaning the bottom of the printhead (paragraph [0044]),Ederer does not disclose that the wiping member for wiping the output region is characterized in that it is made from an absorbent material which is configured to absorb a liquid cleaning agent in itself.
However, Ederer does disclose the use of a brush for removable of particulate matter and it would have been obvious to one having ordinary skill in the art at the time the invention was made to use an absorbent material including a sponge or textile material since it have held to be within the ordinary skill of worker in the art to select a known material on the basis of its suitability for the intended use.  
One would have used an absorbent material including a sponge or textile material because the bottom of the coater because not only particulate matter can damage the build space but also fluids entering the build space, and removed by an absorbent material such as a sponge (paragraphs [0013] [0014]). However, Ederer does not disclose that the coating device cleaning device comprises a cleaning station configured to clean the wiping member infiltrated with liquid cleaning agent  with the wiping member positioned in a cleaning station comprising a cleaning bath of liquid cleaning agent. 

Fernando discloses that the coating device cleaning device comprises a cleaning station (Fig. 3 paragraph [0018] cleaning assembly – 300) which is configured to clean the wiping member and infiltrate it with liquid cleaning agent; when the wiping member is positioned in its wiping member cleaning position (Fig. 3 paragraph [0020] wipers – 310 cleaning solution -322) and Fernando further discloses the cleaning station comprises a cleaning bath of the liquid cleaning agent (Fig.3 paragraph [0019] tank – 320).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Ederer by having the sponge positioned in the cleaning station and infiltrated by the liquid cleaning agent. 
Fernando discloses that this would be advantageous because it allows for the cleaning of the sponge or other absorbent material (paragraph [0004]).

Regarding Claim 3, Ederer and Fernando disclose all the limitations of Claim 1 and Fernando discloses a wiping member for cleaning printheads whereby the wiping member is movable from a cleaning device cleaning position in which the wiping member is aligned for wiping the output region (Fig. 3 paragraph [0018] wipers – 310 printhead plate – 224) into a wiping member cleaning position in which the wiping member is aligned for a cleaning of the wiping member itself, and back into the cleaning device cleaning position (Fig. 3 paragraph [0020] printhead cleaning assembly – 300 other side of belt – 302).

Regarding Claim 8, the combination of Ederer and Fernando disclose all the limitations of Claim 3 and Fernando further discloses that the cleaning station comprises a cleaning agent amount adjusting device (Fig. 3 paragraph [0021] blade – 328) wherein the wiping member is further movable into a wiping member conditioning position located between the coating device cleaning position and wiping member cleaning position (Fig. 3 paragraph [0021] blade – 328 positioned in tank – 320 at a far end from where wipers – 310 are initially submerged – for sufficient time for loosen/dissolve in cleaning solution – 322 before being scraped by blade and alternative embodiments with a non-submerged blade is possible) and in which a cleaning agent amount which is received in the wiping member is adjustable (Fig. 3 paragraph [0025] spout – 326).

Regarding Claim 9, the combination of Ederer and Fernando disclose all the limitations of Claim 8 and Fernando further discloses that the coating device cleaning device comprises a conditioning station (Fig. 3 paragraph [0021] blade – 328 positioned in tank – 320 at a far end from where wipers – 310 are initially submerged – for sufficient time for loosen/dissolve in cleaning solution – 322 before being scraped by blade and alternative embodiments with a non-submerged blade are possible) which is configured to adjust, for example to reduce the cleaning agent amount which is received in the wiping member when the wiping member is in its wiping member conditioning position (Fig. 3 paragraph [0025] drain – 324 spout – 326 spraying cleaning solution – 322).

Regarding Claim 10, the combination of Ederer and Fernando disclose all the limitations of Claim 9 and Fernando further discloses that the conditioning station (Fig. 3 paragraph [0021] ) comprises a stripping and/or squeezing device where the wiping member can be stripped off and/or cleaning agent can be squeezed out of the wiping member to discharge a part of the cleaning agent which is received in the wiping member from the wiping member wherein the stripping and/or squeezing device is, for example, arranged above the cleaning bath or is otherwise in fluid connection with the same (Fig. 3 paragraph [0025] blade – 328 scrapes wipers – 310) ; so that the cleaning agent stripped off and/or squeezed out of the wiping member can be returned to the cleaning bath and/or comprises a roller where by which the wiping member can be squeezed (Fig. 3 paragraph [0025] simultaneously recollect cleaning solution – 322 in tank – 320).

Regarding Claim 11, the combination of Ederer and Fernando disclose all the limitations of Claim 9 and Fernando further discloses the conditioning station comprises a fluid stream supply device which is configured to direct a fluid stream onto the wiping member (Fig.3 paragraph [0025] spout – 326 blade – 328 wiper – 310) to discharge, by means of the fluid stream, a part of the cleaning agent received in the wiping member from the wiping member (print controller – 210 may initiate a sequence to direct drain – 324 to purge cleaning solution – 322 from tank – 320 so that a fresh supply of cleaning solution  may be replenished in tank via spout – 326), however, both Fernando and Ederer are silent as to the setting of the temperature of the cleaning agent. However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to set the temperature of the cleaning agent, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. 
One would have been motivated to set or control the temperature of the cleaning agent because the cleaning agent is used to loosen/dissolve any material that is removed by the wiping member after being submerged (Fernando, paragraph [0021] sufficient time for any dried ink on wipers to loosen/dissolve in cleaning solutions before being scraped by blade). 
Regarding Claim 12, Ederer discloses all the limitations of Claim 1 and Fernando further discloses further comprising a sensor device (Fig.3 paragraph [0020] controller – 210 receives input from sensors) by which an amount of cleaning agent received in the wiping member can be determined (Fig. 3 paragraph [0024] fluid sensors provide input as to sufficient level of ink from printheads accumulated in cleaning solution) wherein the sensor device is configured to determine the amount of cleaning agent received in the wiping member when the wiping member is located in one or more or each of the following positions selected from the wiping member conditioning position, the coating device cleaning position and the wiping member cleaning position (Fig. 3paragraphs [0024] [0025] controller – 210 initiates sequence). But Fernando is silent as to the type of sensors utilized.  
However, whether the sensor device as claimed which comprises for example, one or more capacitive sensors and/or one or more electrolytic sensors and/or one or more resistive sensors is not patentable because it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. 
If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235.

Regarding Claim 13, the combination of Ederer and Fernando disclose all the limitations of Claim 12 and Fernando further discloses a control which is connected to the sensor device and configured to prompt, on the basis of a value received from the sensor device, which is representative of the amount of cleaning agent received in the wiping member, an adjustment of a residual amount of cleaning agent in the wiping member by means of driving/controlling the conditioning station wherein the control sets a residual amount of cleaning agent in the wiping member (Fig. 3 paragraphs [0019] [0024] [0025] print controller – 210)  depending on a used construction material and/or binder system and/or cleaning agent and/or a type of the absorbent material and/or a cleaning interval of the coating device and/or a degree of contamination of the coating device (Fernando discloses that the print controller may receive input from sensors, timers, users, etc. that help inform appropriate drainage/collection of cleaning solution – 322 in tank – 320 which would be dependent on operation as in the device of Ederer). 

Regarding Claim 14, Ederer discloses all the limitations of Claim 1 and Fernando further discloses the coating device cleaning device further comprises a driving device for moving the wiping member which is configured to move the wiping member (52) relative to the output region (36) for a cleaning thereof (Fig. 3 paragraph [0018] printhead cleaning assembly – 300 belt – 302) when the coating device is positioned above the coating device cleaning device (paragraph [0006]) and/or to move the wiping member between the coating device cleaning position, the wiping member cleaning position and the wiping member conditioning position (Fig. 3 paragraphs [0006] [0020]).

Regarding Claim 15, the combination of Ederer and Fernando disclose all the limitations of Claim 14 and Fernando further discloses that the driving device comprises a carrier structure (Fig. 3 paragraph [0018]  printhead cleaning assembly – 300 belt – 302), and discloses that wipers are attached to the carrier (belt paragraph [0018]), but does not disclose that the wiping member is releasably attached, However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to enable the wiping member to be releasably attached, since it have been held that constructing formerly integral structure in various elements involves only routine skill in art. One would have been motivated to make the elements separable for the purpose of actually needing to remove the wipers in order to manually clean them (paragraphs [0004] [0020]).

Regarding Claim 16, the combination of Ederer and Fernando disclose all the limitations of Claim 14 and Fernando further discloses the driving device is configured to move the wiping member into a lowered position in which a collision with the coating device is avoided (paragraph [0023]), wherein the wiping member is located in the lowered position in the wiping member cleaning position and/or in the wiping member conditioning position, whereas it is arranged in an elevated position in the coating device cleaning position (paragraph [0023] positioning system directed underneath or returned to home storage location).

Regarding Claim 17, the combination of Ederer and Fernando disclose all the limitations of Claim 14 and Fernando further discloses that the driving device is configured to move the wiping member for a cleaning of the output region along the same (Fig. 3 paragraph [0018] drive rollers – 304); when the coating device is positioned above the coating device cleaning device, wherein the driving device is configured to move the wiping member  along a circulating path which extends with a first path section along the output region; when the coating device is in the coating device cleaning position (Fig. 3 paragraph [0006] wiper attached to outer perimeter of belt positioned underneath printhead), 
wherein the driving device comprises an elongate carrier structure to which the wiping member  is attached and which is movable in a longitudinal direction in a way to revolve around an external point; to thereby move the wiping member along its circulating path (Fig. 3 paragraph [0004]).

Regarding Claim 18, Ederer discloses all the limitations of Claim 1 and that the output region comprises an elongate output slot and/or at least one elongate stroking surface which is configured to stroke construction material output from the container (paragraphs [0008] [0010]); to thereby level and/or compress the output construction material (paragraph [0022]), 
while Fernando further discloses the at least one elongate stroking surface can be wiped off by the wiping member and/or, wherein the wiping member has an extension in a width direction extending crosswise to the longitudinal direction of the elongate stroking surface; which is greater than or equal to that of the elongate stroking surface (paragraph [0029] parallel to printhead).
Regarding Claim 19, Ederer discloses all the limitations of Claim 1 and Fernando further discloses the coating device cleaning device comprises a plurality of wiping members (paragraph [0007]) which are movable together into a respectively lowered position; to avoid a collision with the coating device (paragraph [0023]).

Regarding Claim 20, Ederer discloses all the limitations of Claim 1 and Fernando further discloses a first sensor which is configured to detect a position of the wiping member (paragraph [0023] positioning system), and/or a second sensor which is configured to detect a filling level of the cleaning bath (paragraph [0019] print controller operates spout to replenish tank).

2.	Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Ederer (US 2015/02908810 and Fernando (US 2016/0031221) as applied to Claim 1 above, and further in view of Rhoads (US 2002/0171705).
Regarding Claim 6, the combination of Ederer and Fernando disclose all the limitations of Claim 1 and while Ederer disclose that the wiping member cleaning device and cleaning agent transmission device could in one embodiment comprise a rotatable roller having and absorbent material, which is configured to absorb liquid cleaning agent in itself (see Claim 1 rejection above paragraph [0044]) but do not disclose a wiping member transmission device to transport cleaning agent to the wiping member.
Rhoads discloses a wiping device for cleaning a printhead (abstract)  wherein the cleaning (service) station (Fig. 1 service station – 50) comprises a wiping member cleaning and cleaning agent transmission device (Fig. 23 paragraph [0132] wiper – 70 transfer element – 222) which is configured to transport cleaning agent from the cleaning bath (Fig. 23 paragraph [0132] treatment fluid – 70  treatment fluid source – 184 reservoir – 100) to the wiping member and to clean the wiping member; when the wiping member is located in its wiping member cleaning position (Fig. 24 paragraph [0135] printhead – 30), wherein the wiping member cleaning and cleaning agent transmission comprises in one embodiment a rotatable roller having an absorbent material, which is configured to absorb liquid cleaning agent in itself (Figs 23, 24 paragraphs [0132] - [0134] transfer wheel could be formed of a foam material).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the disclosure of the combination of Ederer and Fernando to incorporate the teaching of Rhoads whereby a 3D printer with a cleaning station would comprise a wiping member cleaning and cleaning agent transmission device configured to transport cleaning agent from a cleaning bath to the wiping member wherein the wiping member cleaning and cleaning agent transmission device comprises a rotatable roller having an absorbent material to absorb the cleaning agent. 
This would be advantageous because the advantages would include reducing contamination of the treatment fluid reservoir and providing a metering function (paragraph [0139]).

Regarding Claim 7, the combination of Ederer, Fernando and Rhoads disclose all the limitations of Claim 6 and Rhoads further discloses a cleaning agent amount adjusting device which is configured to adjust, the cleaning agent amount which is transported by the wiping member cleaning and cleaning agent transmission device from the cleaning bath to the wiping member. (Fig. 23 paragraph [0134] cantilevered metering wiper – 224). 

.Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE K. SWIER whose telephone number is (571)272-4598. The examiner can normally be reached M-F generally 8:30 am - 5:30 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE K. SWIER/           Examiner, Art Unit 1748                                                                                                                                                                                             
/FRANCISCO W TSCHEN/           Primary Examiner, Art Unit 1712